IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-50892
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DARRELL LAMOR DERRY,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. SA-99-CR-416-1
                          --------------------
                             August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Darrell Lamor Derry appeals the district court’s denial of

his motion to suppress evidence.     He argues that he was illegally

seized without probable cause when he was placed in the police

officer’s squad car inasmuch as he was not free to leave.        Derry

avers that the subsequent abandonment of the contraband in the

police car was the result of the illegal seizure and thus was not

voluntary.     Derry therefore asserts that the cocaine that was

found in the back of the police vehicle should have been

suppressed.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50892
                                 -2-

     Although the Government did not expressly argue or develop

at the hearing on the motion to suppress that Derry consented to

being placed in the police car, it did recite in its opposition

to the motion to suppress that Derry consented to his placement

in the police car.   Accordingly, the Government preserved the

issue for appeal.    It is also questionable whether an appellee is

foreclosed from raising arguments in support of affirmance for

the first time on appeal.     See Bickford v. Int’l Speedway Corp.,

654 F.2d 1028, 1031 (5th Cir. 1981) (reversal is inappropriate if

the ruling of district court can be affirmed on any grounds,

regardless whether those grounds were used by district court).

Moreover, Derry, as part of his plea agreement, stipulated that

he consented to being placed in the police car.

     We have reviewed the record and the briefs on appeal and

affirm the district court’s denial of the motion to suppress on

the basis that because Derry consented to being placed in the

police car, his detention did not amount to a seizure in

violation of his Fourth Amendment rights.     Thus, the subsequent

search of the police vehicle and the discovery of the cocaine was

not tainted by the seizure.     See United States v. McSween, 53
F.3d 684, 687 n.3 (5th Cir. 1995)(court may affirm on any grounds

supported by record); see also United States v. Basey, 816 F.2d
980, 983 n.1 (5th Cir. 1987) (“[T]his Court may consider not only

the evidence from the suppression hearing but also evidence

presented during the trial.”)

     AFFIRMED.